Citation Nr: 1427529	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain with degenerative joint disease of the spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).


REMAND

The Veteran seeks entitlement to a higher initial rating for his service-connected chronic lumbar strain with degenerative joint disease of the spine, currently rated as 10 percent disabling.  

In his 2010 substantive appeal, the Veteran indicated that his low back disability has worsened since the most recent examination, conducted in February 2009.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of that service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

Additionally, as the Veteran has been receiving ongoing VA treatment for his low back disability, but no records of such treatment dated after February 2009 have yet been added to the claim file, those records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's back disability dated since February 2009 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his low back disability.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected low back disability.  

The claims file should be made available to and reviewed by the examiners, and all appropriate tests and studies should be conducted.   

The examiner should include specific findings that address the following:

a.  the range of motion of the lumbar spine in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  

b.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the lumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  

c.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  

d.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

e.  The existence of any ankylosis of the spine should also be identified.

f.  The examiner also should determine whether there are any associated neurological manifestations of the lumbar spine to include radiculopathy in lower extremities and any bowel or bladder manifestations.  If so, the examiner is asked to assess the degree of severity of the identified neurological manifestations.  

4.  After undertaking any additional development necessary to ensure compliance with this remand, readjudicate the claim.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



